DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (CN 107312747, see attached translation from Escpacenet) in view of Wu et al (US PGPub 2017/0304824).
Regarding Claim 1, Luo et al teaches obtaining a cervical sample of a pregnant (specifically 5-8 weeks) mammal (see [0029], [0079] and [0087]), the cervical sample including placental trophoblast cells and cervical cells (see [0029], [0079], [0087]… in addition, [0005] teaches that pregnant mammals contain decidua, where placental trophoblast cells are released from this decidua). Luo et al further teaches removing mucus in the cervical sample (see [0027] and [0080]); dispersing the placental trophoblast cells and the cervical cells (see [0029], [0079], [0087]) and centrifuging the cervical sample to remove supernatant in the cervical sample (see [0027] and [0079]). 
Luo et al does not explicitly disclose using a dielectrophoretic chip to perform sorting on the cervical sample, so as to sort out the placental trophoblast cells from the cervical cells.
However, in the analogous art of biological sorting apparatus, Wu et al teaches a biological sorting apparatus, which includes a light-induced dielectrophoretic chip, a supporting platform, an injecting unit and a projection module (see abstract). Furthermore, Wu et al teaches that light-induced dielectrophoretic chip 110 is configured to perform a sorting process on different microparticles. In this context, the microparticles may be such as biological cells, biological molecules, air particles, waterborne impurities and dielectric powders. In some embodiments, the microparticles to be sorted out are micron-level microparticles (see [0037]). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the light-induced dielectrophoretic chip (of Wu et al) to sort the placental trophoblasts of Luo et al for the benefit of sorting the biological cells with a high sorting rate, low hardware cost and a short time for sorting, wherein the particles are sorted with high purity in a shorter time (see [0004] and [0056] of Wu et al).
Regarding Claims 2-3, Luo et al teaches that the pregnant mammal is a pregnant woman in her 5th to 20th week (specifically at 5-8 weeks) (see [0021] of Luo et al).
Regarding Claim 4, the combination of Luo et al and Wu et al teaches using the dielectrophoretic chip to sort out the placental trophoblast cells and the cervical cells is performed in an environment of about 4°C (see [0024] of Luo et al).
Regarding Claim 5, the combination of Luo et al and Wu et al teaches fixing the cervical samples (the biological sample) by using a reservoir (specifically a rectangular-shaped recessing structure) (see [0045] of Wu et al). 
Regarding Claim 10, the combination of Luo et al and Wu et al teaches using a conductive solution to wash the cervical sample, where the conductive solution includes 0.25-0.5% of bovine serum albumin (specifically since washed 4 times with 0.1 % BSA) after removing the supernatant (see [0026] of Luo et al). While the combination of Luo et al and Wu et al does not explicitly teach that the conductive solution has a conductivity of less than 10 µS/cm, however if the same amount and composition of the conductive solution (i.e. the BSA) is used then it would be obvious that the conductivity would also be less than 10 µS/cm. See MPEP 2112.
In addition, the combination of Luo et al and Wu et al teaches centrifuging the cervical sample again to further remove the supernatant (see [0027]) of Luo et al. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al and Wu et al as applied to claim 1 above, and further in view of Wu et al (US PGPub 2016/0274047, hereinafter Wu ‘047).
Regarding Claim 6, Luo et al teaches solving the sample in a conductive solution, where the conductive solution includes 0.25-0.5% of bovine serum albumin (specifically since washed 4 times with 0.1 % BSA) (see [0026] of Luo et al). 
The previous combination of Luo et al and Wu et al does not teach such that a cell density of the cervical sample achieves about 2x105 cells/ml to 5x105 cells/ml and that a conductivity of the cervical sample achieves less than 50 µS/cm.
However, the analogous art of biosensor, Wu ‘047 teaches a biosensor, which includes a substrate, a center conductor, a first ground conductor, a second ground conductor and a protection layer. The center conductor is disposed on the substrate and defines a detection area at the central area thereof for detection of cells or biomolecules (see abstract). In addition, Wu ‘047 teaches that its biosensor utilizes a  cultured medium (i.e., cell density of 0) is put into the detection area 120A, where the cultured medium with cell density of 2×10.sup.3 cells/μL (which is equivalent to 2x 105 cells/ml) is put into the detection area 120A (see [0059]). In addition, Wu ‘047 teaches a circuit model of a single cell in suspension. The cell cytoplasm is a highly conductive ionic solution with a large concentration of dissolved organic material that forms a resistive pathway to the electrical signal in the electrical equivalent of the system. Therefore the cell membrane consists of a thin phospholipid bilayer with extremely low conductivity. The thin phospholipid bilayer acts as a dielectric material offering a capacitive pathway to the system. (which means that the biological sample is solved in a conductive solution) (see [0046]). In addition, Wu ‘047 teaches that the conductivity of the sample is less than 50 (specifically 10) µS/cm (see [0049]). It would have been obvious to one of ordinary skill in the art to utilize the cell density of Wu ‘047 and to solve the cells in a conductive solution (also taught by Wu ‘047) for the benefit of enabling the cell solution to act as a dielectric material, offering a capacitive pathway to the system.
Regarding Claim 7, the combination of Luo et al, Wu et al and Wu ‘047 teaches that the conductive solution includes 0.25-0.5% of bovine serum albumin (specifically since washed 4 times with 0.1 % BSA) (see [0026] of Luo et al). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al, Wu et al and Wu ‘047 as applied to claim 1 above, and further in view of Cheng et al (WO 9938612).
Regarding Claims 8-9, the previous combination of Luo et al, Wu et al and Wu ‘047 does not disclose that the conductive solution in sucrose, having a molar concentration of 200-300 mM.
However, in the analogous art of bioparticle separation by dielectrophoresis, Cheng et al teaches  devices and methods for performing channel-less separation of cell particles by dielectrophoresis, DC high voltage-pulsed electronic lysis of separated cells, separation of desired components from crude mixtures such as cell lysates, and/or enzymatic reaction of such lysates, all of which can be conducted on a single bioelectronic chip (see abstract). In addition, 
Cheng et al teaches the use of conductive buffer, wherein conductivity of the buffer was 10 μS/cm measured by an Accumet pH 19 Meter 50 (Fisher Scientific, Pittsburgh, PA) and the cell culture cell separation buffer included0.05x TBΕ (4.5 μM Tris, 4.5 μM boric acid, 0.1 μM ΕDTA, pH 8.2), 250 mM sucrose (The conductivity under which cell separation was carried out was chosen carefully to ensure that the E. coli cells were subjected to positive dielectrophoresis and all normal human blood cells were subjected to negative dielectrophoresis The buffer conductivity for cell separation was chosen carefully to ensure that the HeLa cells will be subjected to positive dielectrophoresis and all normal blood cells negative dielectrophoresis (see page 18, line 31 – page 19, line 5). It would have been obvious to use 250 mM sucrose as the conductive buffer for the benefit of ensuring that only certain cells are subjected to positive dielectrophoresis and all normal human blood cells were subjected to negative dielectrophoresis.

Claims 11, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US PGPub 2017/0304824) in view of Luo et al (CN 107312747, see attached translation from Escpacenet).
Regarding Claim 11, Wu et al teaches a cell sorting system (referred to as a biological sorting apparatus 100) (see [0037] and Figure 1), comprising:
a light-induced dielectrophoretic chip (110) configured to generate an internal electric field to perform sorting of different microparticles (see [0037] and Figure 1); 
a projection module (130) configured to project patterned light towards the light-induced dielectrophoretic chip, such that the light-induced dielectrophoretic chip produces an light-induced effect to change the internal electric field (see [0037] and [0046]-[0048]);
and a power supply (see [0020] and [0042]) configured to provide power to the light-induced dielectrophoretic chip with a frequency of about 20 KHz to 70 KHz (specifically 1X103  to 1 x108 Hz), in order for the light-induced dielectrophoretic chip to generate the internal electric field (see [0052]); 
wherein the power supply is provided with a peak voltage of about 10 V to 50 V (specifically 1 to 50 V) (see [0052]).
Wu et al does not explicitly disclose that the voltage changes for when  the cervical sample that has been fixed (when its 10 to 50 V), and wherein the power supply is provided with a peak voltage of about 6 V to 15 V for the cervical sample that has not been fixed.
However, Wu et al teaches that a voltage difference is provided to the light-induced dielectrophoretic chip, such that the light-induced dielectrophoretic chip generates an internal electric field accordingly (see [0023] and [0054]). Accordingly, it would be obvious to one of ordinary skill in the art that the power supply be provided with a lower peak voltage (of about 6V to 15V) to provide the appropriate voltage difference so that the dielectrophoretic chip generates an internal electric field accordingly.
Wu et al does not explicitly teach that a cervical sample (having placental trophoblast and cervical cells) is what is sorted through the light-induced dielectrophoretic chip. 
However, the analogous art of biological cell (trophoblast) sorting, Liu et al teaches a method for separating placental trophoblast cells by immunomagnetic bead method. The separation of trophoblast cells can be easily and quickly achieved with a few steps of incubation, and it is easy to realize automation, effectively solving the problems of cumbersome, inefficient and long time existing in traditional methods (see [0010]). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the light-induced dielectrophoretic chip (of Wu et al) to sort the placental trophoblasts of Luo et al for the benefit of sorting the biological cells with a high sorting rate, low hardware cost and a short time for sorting, wherein the particles are sorted with high purity in a shorter time (see [0004] and [0056] of Wu et al).
Regarding Claim 14, the combination of Wu et al and Luo et al teaches that the pregnant mammal is a pregnant woman in her 5th to 20th week (specifically at 5-8 weeks) (see [0021] of Luo et al). 
Regarding Claims 16-17, the combination of Wu et al and Luo et al teaches that the projection module (130) comprises a light emitting element (132), which may a lamp, LED or laser (see [0011] and [0047] of Wu et al); and a light modulator (134) configured to convert the light into the patterned light, wherein the light modulator is a digital micromirror device (DMD) or a liquid crystal on silicon (LCoS) device (see [0047] of Wu et al).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al and  Luo et al applied to claim 11 above, and further in view of Wu (US PGPub 2018/0117599), hereinafter referred to as Wu ‘599.
Regarding Claims 12-13, Wu et al teaches that a a wavelength of the patterned light source projected by the light source module is in a range from 280 nm to 1400 nm (see [0006]).
The previous combination of Wu et al, Luo et al and Wu ‘047 does not teach that a ratio of a resistance of a bright area of the light-induced dielectrophoretic chip to a resistance of a dark area of the light-induced dielectrophoretic chip is less than or equal to 1/5 (such that a resistance of the dark area is greater than or equal to 50Ω and in the bright area the resistance is less than or equal to 10 Ω).
In the analogous art of light source modules for microparticles sorting performed in a light-induced dielectrophoresis chip (see abstract), Wu ‘599 teaches that the light-induced dielectrophoresis chip 120 may produce a non-uniform electric field at its projection area 120A by the effect of the light pattern, so as to produce a resistance difference in the light-induced dielectrophoresis chip 120, such that the surfaces of the first microparticles P1 and the second, microparticles P2 accumulate electric charges of different densities, thereby moving to different locations by different dielectrophoresis forces (see [0024]). In addition, Wu ‘599 teaches that a wavelength of the patterned light source projected by the light source module is also in a range from 280 nm to 1400 nm (see [0009]). Therefore, it would have been obvious to one of ordinary skill in the art that since the dielectrophoresis chips of both Wu et al and Wu ‘599 have light modules projecting light at 280 – 1400 nm, that the dielectrophoresis chip of Wu et al would also produce a resistance difference in the light-induced dielectrophoresis chip 120 based on the wavelength of light (such that it would be obvious that bright wavelengths would produce a higher resistance than dark wavelengths). 
Furthermore, while it is not explicitly stated that the ratio of the resistance is 1/5 or less the resistances would inherently be varied by differing amounts based upon the difference in light wavelengths used. In addition, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions (such as resistance distance, based on light wavelength) of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al and Luo et al as applied to claim 11 above, and further in view of Charlot et al (US PGPub 2015/0283553).
Regarding Claim 15, the combination of Wu et al and Luo et al teaches that light-induced dielectrophoretic chip is to be kept at about 4°C in order to sort the placental trophoblast cells from the cervical cells (see [0024] of Luo et al).
The combination of Wu et al and Luo et al does not teach a temperature controller configured to control temperature of an environment of the light-induced dielectrophoresis chip.
However, in the analogous art of devices for separation of biological materials, Charlot et al teaches devices and systems for biological sample separation (such as by dielectrophoresis, see [0010]) are operated in the AC frequency range of from 1,000 Hz to 100 MHz, at voltages which could range from approximately 1 volt to 2000 volts pk-pk; at DC voltages from 1 volt to 1000 volts, at flow rates of from 10 microliters per minute to 10 milliliter per minute, and in temperature ranges from 1° C. to 120° C (see [0057]). In addition, Charlot et al teaches devices disclosed herein comprise a localized temperature control element. In some embodiments, the devices disclosed herein are capable of both sensing and controlling temperature (see [0067]). In addition, Charlot et al teaches that in some instances the device or system described herein comprises, or a method described herein uses, temperature sensors on the device or in the reaction chamber monitor temperature and such sensors are optionally used to adjust temperature on a feedback basis. In some instances, such sensors are coupled with materials possessing different thermal transfer properties to create continuous and/or discontinuous gradient profiles (see [0182]). It would have been obvious to one of ordinary skill in the art to modify the biological sorting system of Wu et al by incorporating a temperature sensor (as taught by Charlot et al) for the benefit of enabling effective localized sensing and control of the temperature within the chip and also enabling one to monitor temperature and be able to adjust temperature on a feedback basis. 
 
				

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797